DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/7/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 7, 9 and 12 have been amended.  Claims 17-23 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new grounds of rejection do not rely on the same groups of references applied in the prior rejections of record for the teaching or matter specifically challenged in the argument.
Newly applied Park (KR 101796864 B1) shows the feature added to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0237327, hereinafter Inoue) in view of Park (KR 101796864 B1).
Inoue fifth embodiment
As to claim 1, Inoue shows (FIG. 1, 11) A method of cooling an electric machine (motor para[0026]:1-3) having stator windings 3e, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 3e in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 
during operation of the machine passing a fluent coolant through the compartments 1ea,1eb to immerse the windings 3a in the coolant, thereby to remove heat from the windings 3e by thermal conduction with the coolant (rotor 2 para[0028],[0108], coils 3e and housing 12ea,13ea,14ea,15ea  para[0111], passing coolant to immerse windings 3e para[0079],[0080], operation is the same as the second embodiment, modules 1ea,1eb are separate can be replaced para[0084]).
Inoue does not show wherein the one or more stator windings are selectively removable from the respective compartments.
Park shows (FIG. 2a) the one or more stator windings 112 are selectively removable from the respective compartments (individual coil 112 is removed and replaced para[0083]:6-7; compartment shown in FIG. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 3e of Inoue to have the one or more stator windings 3e are selectively removable from the respective compartments 1ea,1eb as taught by Park, for the advantageous benefits of reusing a faulty stator winding 3e and reducing maintenance costs as taught by Park (para[0084]).
As to claim 2/1, Inoue in view of Park was discussed above with respect to claim 1, and Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are operatively arranged in a circular array 1a (modules 1ea,1eb positioned alternately in a circumferential direction para[0115]).
As to claim 4/2/1, Inoue in view of Park was discussed above with respect to claim 2, and Inoue further shows (FIG. 1, 11) including locating the array 1a radially externally to the rotor 2-1,2-2.
As to claim 5/1, Inoue in view of Park was discussed above with respect to claim 1, and Inoue further shows (FIG. 1, 11) passing the coolant in series from one compartment 1ea to another 1eb in a generally circumferential direction in relation to the rotor 2-1,2-2 (passing coolant para[0079],[0080]).
As to claim 6/1, Inoue in view of Park was discussed above with respect to claim 1, and Inoue further shows (FIG. 1, 11) providing the compartments 1ea,1eb as separate electrically non-conductive parts for incorporation into the core of the stator (modules 1ea,1eb are separate para[0108]; housing 12ea,13ea,14ea,15ea having powder with insulative coating making it non-conductive para [0037]:1-9).
As to claim 7, Inoue shows (FIG. 1, 11) A cooling system for an electrodynamic machine (motor para[0026]:1-3) comprising a plurality of stator windings 3e operatively located in relation to a rotor 2-1,2-2 of the machine, a plurality of sealable compartments 1ea,1eb interleadingly connected in series, each defined by a wall 15e and adapted for having fluent coolant passing therethrough and for at least one winding 3e to be inserted therein in fluid sealing engagement with said wall 15e (rotor 2 para[0028],[0108], coils 3e and housing 12ea,13ea,14ea,15ea para[0111], coolant passes through compartments 1ea,1eb implying a sealed passage para[0079],[0080]; modules 1ea,1eb are separate can be replaced para[0084]).
Inoue does not show such that each winding is selectively removable from the associated sealable compartment.
Park shows (FIG. 2a) the windings 112 are selectively removable from the respective compartments (individual coil 112 is removed and replaced para[0083]:6-7; compartment shown in FIG. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 3e of Inoue to have each winding 3e is selectively removable from the associated sealable compartment 1ea,1eb as taught by Park, for the advantageous benefits of reusing a faulty stator winding 3e and reducing maintenance costs as taught by Park (para[0084]).
As to claim 8/7, Inoue in view of Park was discussed above with respect to claim 7, and Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are arranged in a circular array to define a manifold for operative mounting about the rotor 2-1,2-2 (modules 1ea,1eb positioned alternately in a circumferential direction para[0115] proximate to the rotor 2).
As to claim 9/8/7, Inoue in view of Park was discussed above with respect to claim 8, and Inoue further shows (FIG. 1, 11) adjacent compartments 1ea,1eb are fluid-communicably connected by an aperture 18e in a common wall 15ea-2 separating them.
As to claim 10/7, Inoue in view of Park was discussed above with respect to claim 7, and Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are separate electrically non-conductive parts mountable on the stator core (modules 1ea,1eb are separate para[0108]; housing 12ea,13ea,14ea,15ea having powder with insulative coating making it non-conductive para [0037]:1-9).
As to claim 11/7, Inoue in view of Park was discussed above with respect to claim 7, and Inoue further shows (FIG. 1, 11) adapted for the coolant to pass in series from one compartment 1ea to another 1eb in a generally circumferential direction in relation to the rotor 2-1,2-2 (passing coolant para[0079],[0080]).
As to claim 12, Inoue shows (FIG. 1, 11) A coolable stator winding assembly adapted for operative arrangement in relation to a stator of an electrodynamic machine (motor para[0107]), the assembly comprising a housing 12ea,13ea,14ea,15ea defined by a series of interleadingly connected walled compartments 1ea,1eb and a plurality of core-mounted stator windings 3e (para[0111]), 
a. each of the windings 3e being sealingly and operatively located within a compartment 1ea,1eb (modules 1ea,1eb are separate can be replaced para[0084]), 
b. each compartment 1ea,1eb having a fluid inlet 19e and a fluid outlet 18e, permitting a fluent coolant to pass through successive compartments 1ea,1eb in sequence to cool the windings 3e when the machine is in operation (inlet 19e and outlet 18e permit passage of coolant para[0112],[0114]; passing coolant to cool windings 3e para[0079],[0080], operation is the same as the second embodiment para[0116]).
Inoue does not show each winding selectively removable from the associated compartment.
Park shows (FIG. 2a) the windings 112 are selectively removable from the respective compartments (individual coil 112 is removed and replaced para[0083]:6-7; compartment shown in FIG. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 3e of Inoue to have each winding 3e selectively removable from the associated compartment 1ea,1eb as taught by Park, for the advantageous benefits of reusing a faulty stator winding 3e and reducing maintenance costs as taught by Park (para[0084]).
As to claim 13/12, Inoue in view of Park was discussed above with respect to claim 12, and Inoue further shows (FIG. 1, 11) the fluid outlet 18e is located to align with a fluid inlet 19e on an adjacently beatable compartment 1eb for discharge of coolant thereto (para[0112],[0114]).
As to claim 14/12, Inoue in view of Park was discussed above with respect to claim 12, and Inoue further shows (FIG. 1, 11) the core comprises a cover plate 13ea adapted for sealing engagement with the walled compartment 1e (parts joined by adhesive para[0111]).
As to claim 15/14/12, Inoue in view of Park was discussed above with respect to claim 14, and Inoue further shows (FIG. 1, 11) the cover plate 13ea and the core are a single piece (core of coil 3e may be formed integrally with the top portion 13ea para[0037]:last two lines).
As to claim 16/12, Inoue in view of Park was discussed above with respect to claim 12, and Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are separate electrically non-conductive parts individually removable from the assembly (modules 1ea,1eb are separate can be replaced para[0084]; housing 12ea,13ea,14ea,15ea made of a non-conductive powder with insulative coating para [0037]).

Inoue first embodiment
As to claim 7, Inoue shows (FIG. 1-4) A cooling system for an electrodynamic machine (motor para[0026]:1-3) comprising a plurality of stator windings 3a operatively located in relation to a rotor 2-1,2-2 of the machine, a plurality of sealable compartments interleadingly connected in series, each defined by a wall 15a and adapted for having fluent coolant passing therethrough and for at least one winding 3a to be inserted therein in fluid sealing engagement with said wall 15a (rotor 2 para[0028], stator 1a with coils 3a para[0029], stator portions 12a,13a,14a,15a para[0032], compartments are slots separated by walls 15a para[0034]:20-32; coolant passes through slots implying a sealed passage para[0045],[0046]; winding 3a can be removed by reversing an assembly process).
Inoue does not show such that each winding is selectively removable from the associated sealable compartment.
Park shows (FIG. 2a) the windings 112 are selectively removable from the respective compartments (individual coil 112 is removed and replaced para[0083]:6-7; compartment shown in FIG. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 3e of Inoue to have each winding 3e is selectively removable from the associated sealable compartment 1ea,1eb as taught by Park, for the advantageous benefits of reusing a faulty stator winding 3e and reducing maintenance costs as taught by Park (para[0084]).
As to claim 8/7, Inoue in view of Park was discussed above with respect to claim 7, and Inoue further shows (FIG. 1-4) the compartments are arranged in a circular array to define a manifold for operative mounting about the rotor 2-1,2-2 (coils 3a disposed in circumferential direction para[0029]).
As to claim 9/8/7, Inoue in view of Park was discussed above with respect to claim 8, and Inoue further shows (FIG. 1-4) adjacent compartments are fluid-communicably connected by an aperture 18a,19a in a common wall 15a separating them (para[0035]).


Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akimatsu et al. (US 2017/0222583, hereinafter Akimatsu) in view of Inoue et al. (US 2017/0237327, hereinafter Inoue) and Park (KR 101796864 B1).
As to claim 1, Akimatsu shows (FIG. 2) A method of operating an electric machine (motor 10) having stator windings 12U,12V,12W (para[0030],[0033],[0034]).
Akimatsu does not show:
A method of cooling an electric machine having stator windings, the method comprising: 
providing a housing comprising a series of interleading compartments; 
sealingly enclosing one or more of the stator windings in the respective compartments; 
operatively locating the housing in relation to a rotor of the machine; and 
during operation of the machine passing a fluent coolant through the compartments to immerse the windings in the coolant, thereby to remove heat from the windings by thermal conduction with the coolant.
Inoue shows (FIG. 1, 11) A method of cooling an electric machine (motor para[0026]:1-3) having stator windings 3e, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 3e in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 
during operation of the machine passing a fluent coolant through the compartments 1ea,1eb to immerse the windings 3a in the coolant, thereby to remove heat from the windings 3e by thermal conduction with the coolant (rotor 2 para[0028],[0108], coils 3e and housing 12ea,13ea,14ea,15ea  para[0111], passing coolant to immerse windings 3e para[0079],[0080], operation is the same as the second embodiment, modules 1ea,1eb are separate can be replaced para[0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu to have a method of cooling the electric machine having stator windings 12U,12V,12W, the method comprising: 
providing a housing 12e,13e,14e,15e comprising a series of interleading compartments 1ea,1eb; 
sealingly enclosing one or more of the stator windings 12U,12V,12W in the respective compartments 1ea,1eb; 
operatively locating the housing 12ea,13ea,14ea,15ea in relation to a rotor 2-1,2-2 of the machine; and 
during operation of the machine passing a fluent coolant through the compartments 1ea,1eb to immerse the windings 12U,12V,12W in the coolant, thereby to remove heat from the windings 3e by thermal conduction with the coolant
as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).
Akimatsu does not show wherein the one or more stator windings are selectively removable from the respective compartments.
Park shows (FIG. 2a) the one or more stator windings 112 are selectively removable from the respective compartments (individual coil 112 is removed and replaced para[0083]:6-7; compartment shown in FIG. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator windings 3e of Akimatsu in view of Inoue to have the one or more stator windings 3e are selectively removable from the respective compartments 1ea,1eb as taught by Park, for the advantageous benefits of reusing a faulty stator winding 3e and reducing maintenance costs as taught by Park (para[0084]).
As to claim 2/1, Akimatsu in view of Inoue and Park was discussed above with respect to claim 1 and Akimatsu shows (FIG. 2) the stator windings 12U,12V,12W are arranged in a circle.  
Akimatsu does not show the compartments are operatively arranged in a circular array.
Inoue further shows (FIG. 1, 11) the compartments 1ea,1eb are operatively arranged in a circular array 1a (modules 1ea,1eb positioned alternately in a circumferential direction para[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu in view of Inoue and Park to have the compartments 1ea,1eb are operatively arranged in a circular array 1a as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).
As to claim 3/2/1, Akimatsu in view of Inoue and Park was discussed above with respect to claim 2 and Akimatsu further shows (FIG. 2) locating the stator 12 radially within the rotor 14.
Akimatsu does not show including locating the array as the stator.
Inoue further shows (FIG. 1, 11) locating the array 1a as the stator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Akimatsu in view of Inoue and Park to have locating the array 1a as the stator as taught by Inoue, for the advantageous benefit of bringing coolant into contact with the windings 12 to effectively provide for cooling of the windings 12 as taught by Inoue (para[0064]:15to20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kells (WO 2018/218314 A1) shows a cooling system;
Wakita et al. (US 2006/0145548) shows a cooling system; 
Lochern (US 1,716,182 A) shows a method for removing a coil; and
Pyrhonen et al.  (US 2013/0285487) shows a cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832